DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/21/2019 and 4/11/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-32 are pending. Claims 9-8, 19-20, and 29-30 have been withdrawn due to an “Election of Species” received on 3/16/2022. Claims 1, 11, 21, 32-33 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 6/21/2022.  Claims 1, 2, 5, 7, 11, 12, 15, 17, 21, 22, 25, 27, and 31-32 have been amended.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/21/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Drawing objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Drawing objections have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “Notably, Tsujita's technique only works when the train is traveling on a known track. The track position of the railcar is unable to be determined using Tsujita's technique when the train is stationary. This is a significant drawback of Tsuji ta' s technique in relation to rail yard management. The claimed solution overcomes this drawback” and the Office respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it appears that applicant is arguing about some intended use of the claimed subject matter that is not in the claims. While the Office agrees that there are some missing elements in the cited primary art, the secondary art was introduced to fill these missing pieces and to demonstrate that the claimed subject matter is known and combining would have been obvious to one skilled in the art at the time. While Tsujita is using phased arrays information with magnitude and such to vehicle location detection, using sensor data from multiple PWG’s in set to determine train consist and location is also known. Therefore using both together would have been obvious as mapped out and explained. Therefore the Office respectfully disagrees.
Office Note: The Office suggests further narrowing the claims with steps that would not have been obvious based on the cite prior art, to move prosecution forward.
Applicant remarks “This is not the case in Tsujita. Under no scenarios taught by Tsujita would its system be able to determine an order of a plurality of railcars in a train consist, especially since only one mobile wireless apparatus 100 is mounted on any given train” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it appears that applicant is arguing about some intended use of the claimed subject matter that is not in the claims. While the Office agrees that there are some missing elements in the cited primary art, the secondary art was introduced to fill these missing pieces and to demonstrate that the claimed subject matter is known and combining would have been obvious to one skilled in the art at the time. While Tsujita is using phased arrays information with magnitude and such to vehicle location detection, using sensor data from multiple PWG’s in set to determine train consist and location is also known. Therefore using both together would have been obvious as mapped out and explained. Therefore the Office respectfully disagrees.
Office Note: The Office suggests further narrowing the claims with steps that would not have been obvious based on the cite prior art, to move prosecution forward.
Applicant remarks “For the sake of argument, even if one was to consider the scenario where a mobile wireless apparatus 100 is placed on each railcar of a train, the order of the railcars is still unable to be determined from the three possible positional relationships that each mobile wireless apparatus 100 is configured to detect. The positional relationships would be determined in a railcar-by-railcar manner, i.e., a first railcar would determine its three position relationships as it travels toward, pass and away from the stationary wireless apparatus 200, next a second railcar would determine its three positional relationships as it travels toward, pass and away from the stationary wireless apparatus 200, and so on. The order of the railcars would need to be determined after all railcars traveled away from the stationary wireless apparatus 200. At this time, the only information that all the railcars have is that they have a "moving away position". Such information is insufficient for determining an order of railcars in a train consist” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it appears that applicant agrees that the cited primary art would be able to calculate a consist, but would not be able to do this well? The Office is not sure how to respond, but agrees that the cited prior art could calculate a consist, and using measured sensor data, as cited below, is known to do so. Therefore the Office respectfully disagrees.
Applicant remarks “Tsujita teaches away from the configuration recited in claim 1. Tsujita states in paragraph [0004] that its technique solves a position accuracy problem of conventional solutions that determines a moving railcar' s position based on a detection of an occurrence of a difference in Doppler frequencies of signals transmitted from two antennas mounted to the railcar traveling on a known track. Thus, there is no motivation in Tsujita to modify its solution so as to obtain the claimed solution, even in view of the secondary reference Lefebvre” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it appears that applicant is arguing about the combination not being proper. While the Office agrees that there are some missing elements in the cited primary art, the secondary art was introduced to fill these missing pieces and to demonstrate that the claimed subject matter is known and combining would have been obvious to one skilled in the art at the time. While Tsujita is using phased arrays information with magnitude and such to vehicle location detection, using sensor data from multiple PWG’s in set to determine train consist and location is also known. Therefore using both together would have been obvious as mapped out and explained. Therefore the Office respectfully disagrees.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 11-18, 21-28, and 31-32 are rejected under 35 USC 103 as being unpatentable over Tsujita et al. (United States Patent Publication 2016/0325766) in view LeFebvre et al. (United States Patent Publication 2016/0272228).
With respect to Claim 1: While Tsujita discloses “A phased array powered wireless gateway ("PWG") device comprising” [Tsujita, ¶ 0006, 0026-0035 and Figure 2];
“a phased array comprising a plurality of antenna elements” [Tsujita, ¶ 0006, 0026-0035 and Figure 2];
“and a plurality of phase shifters” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“wherein the antenna elements are configure to receive a plurality of received signals transmitted by one or more communications management units ("CMUs")” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“and wherein each said railcar-based CMU is disposed on a respective railcar of a plurality of railcars” [Tsujita, ¶ 0006, 0026-0035 and Figure 2];
“and each antenna element is in communication with one of the plurality of phase shifters which is configured to separate the plurality of signals received by the phased array to determine a magnitude and a phase of each of the plurality of received signals” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“a phase detector in communication with the phased array” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“wherein the phase detector comprises a phase differential detection circuit that is configured to detect vector information from the plurality of received signals” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“time-stamp information” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“and a microprocessor having a fixed position in a geographic area and being in communication with the phased array, the phase detector, and the magnitude and phase from the plurality of phase shifters” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“wherein the microprocessor is configured to (1) process the magnitude and phase from the plurality of phase shifters and the vector information from the phase detector to detect a direction of propagation of electromagnetic radiation emitted by each said railcar-based CMU” [Tsujita, ¶ 0006, 0026-0035 and Figure 2]; 
“and (2) determine a location of railcars in a train consist based on at least one of the directions of propagations which were detected by the microprocessor” [Tsujita, ¶ 0006, 0026-0035 and Figure 2];
	Tsujita does not specifically state that a GNSS system is used for timing, that the rail cars are sending the signals, or computing the locations of the cars in the consist.
	LeFebvre, which is also a train determination system, teaches “a global navigation satellite system ("GNSS") receiver that records reference time-stamp information” [LeFebvre, ¶ 0017, 0030, 0032, and 0094]; 
““wherein the antenna elements are configure to receive a plurality of received signals transmitted by two or more communications management units ("CMUs")” [LeFebvre, ¶ 0017, 0032-0033, and 0038-0039]; 
“and wherein each said railcar-based CMU is disposed on a respective railcar of a plurality of railcars” [LeFebvre, ¶ 0017, 0032-0033, and 0038-0039]; 
“determine an order of railcars in a train consist based on at least one of the directions data detected by the microprocessor” [LeFebvre, ¶ 0017, 0094, 0081, and 0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre into the invention of Tsujita to not only include phase shifting data for train car location as Tsujita discloses but to also have the railcars sending out the signals as taught by LeFebvre with a motivation of creating a more robust system that increases safety by knowing rail car location and further by allowing each car to power its own system. Additionally,  the claimed invention is merely a combination of old, well known elements rail car identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Tsujita discloses “The phased array PWG device of claim 1, wherein the microprocessor is further configured to determine an incident angle for each of the plurality of received signals based on the vector information” [Tsujita, ¶ 0006, 0026-0035 and Figure 2].
With respect to Claim 3: Tsujita discloses “The phased array PWG device of claim 2, wherein the location of each railcar-based CMU is determined, in part, based on the incident angle for each of the plurality of received signals” [Tsujita, ¶ 0006, 0026-0035 and Figure 2].
With respect to Claim 4: While Tsujita discloses “The phased array PWG device of claim 3, wherein the location of each railcar is further determined, in part, based on location information” [Tsujita, ¶ 0006, 0026-0035 and Figure 2];
	Tsujita does not specifically state that a GNSS system is used for timing or location.
	LeFebvre, which is also a train determination system, teaches “The phased array PWG device of claim 3, wherein the location of each railcar-based
CMU is further determined, in part, based on location information from the GNSS receiver.” [LeFebvre, ¶ 0017, 0030, 0032, and 0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre into the invention of Tsujita to not only include phase shifting data for train car location as Tsujita discloses but to also use a GPS or GNSS system to help with location as taught by LeFebvre with a motivation of creating a more robust system that increases safety by knowing rail car location and further by allowing each car to power its own system. Additionally,  the claimed invention is merely a combination of old, well known elements rail car identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 5: While Tsujita discloses using the data to determine the location of the train, [Tsujita, ¶ 0006, 0026-0035 and Figure 2];
	Tsujita does not specifically wherein the track is determined based the location of each railcar.
	LeFebvre, which is also a train determination system, teaches “wherein the track is determined based the location of each railcar” [LeFebvre, ¶ 0017, 0032-0033, and 0038-0039];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre into the invention of Tsujita to not only include phase shifting data for train car location as Tsujita discloses but to also have the railcars sending out the signals as taught by LeFebvre with a motivation of creating a more robust system that increases safety by knowing rail car location and further by allowing each car to power its own system. Additionally,  the claimed invention is merely a combination of old, well known elements rail car identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: While Tsujita discloses “wherein the direction of
 propagation is detected based on a time difference of arrival of each said received signal of the plurality of received signals and vector signal parameters at each said antenna element of the plurality of antenna elements.” [Tsujita, ¶ 0006, 0026-0035 and Figure 2];
	Tsujita does not specifically state computing the consist or train track location.	
LeFebvre, which is also a train determination system, teaches “wherein the incident angles from the plurality of received signals are compared to a phase and time reference and to each other”  to determine an order of all railcars in the train consist” [LeFebvre, ¶ 0017, 0030, 0032, and 0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre into the invention of Tsujita to not only include phase shifting data for train car location as Tsujita discloses but to also have the railcars sending out the signals as taught by LeFebvre with a motivation of creating a more robust system that increases safety by knowing rail car location and further by allowing each car to power its own system. Additionally,  the claimed invention is merely a combination of old, well known elements rail car identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 7: While Tsujita discloses calculating the location of a train, Tsujita does not specifically saving the order of the train cars.	
LeFebvre, which is also a train determination system, teaches “further comprising a data storage device in communication with the microprocessor that stores a record of the order of all railcars in the train consist” [LeFebvre, ¶ 0017, 0030, 0032, and 0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre into the invention of Tsujita to not only include phase shifting data for train car location as Tsujita discloses but to also have the railcars sending out the signals as taught by LeFebvre with a motivation of creating a more robust system that increases safety by knowing rail car location and further by allowing each car to power its own system. Additionally,  the claimed invention is merely a combination of old, well known elements rail car identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 8: While Tsujita discloses calculating the location of a train, Tsujita does not specifically saving the order of the train cars.	
LeFebvre, which is also a train determination system, teaches “further comprising a data storage device in communication with the microprocessor that stores a record of the order of all railcars in the train consist” [LeFebvre, ¶ 0010, 0017, 0030, 0032, 0081 and 0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LeFebvre into the invention of Tsujita to not only include phase shifting data for train car location as Tsujita discloses but to also have the railcars sending out the signals as taught by LeFebvre with a motivation of creating a more robust system that increases safety by knowing rail car location and further by allowing each car to power its own system. Additionally,  the claimed invention is merely a combination of old, well known elements rail car identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 11-18: all limitations have been examined with respect to the apparatus in claims 1-8. The method taught/disclosed in claims 11-18 can clearly perform on the apparatus of claims 1-8. Therefore claims 11-18 are rejected under the same rationale.
With respect to Claims 21-28: all limitations have been examined with respect to the apparatus in claims 1-8. The train taught/disclosed in claims 21-28 can clearly perform with the apparatus of claims 1-8. Therefore claims 21-28 are rejected under the same rationale.
With respect to Claim 31: all limitations have been examined with respect to the apparatus in claims 1-8. The apparatus taught/disclosed in claim 31 can clearly perform as the apparatus of claims 1-8. Therefore claim 31 is rejected under the same rationale.
With respect to Claim 32: all limitations have been examined with respect to the apparatus in claims 1-8. The method taught/disclosed in claim 32 can clearly perform as the apparatus of claims 1-8. Therefore claim 32 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669